internal_revenue_service department of the treasury s ln washington dc person to contact telephone number refer reply to op e ep t employee identification_number date feb legend church a plan x administrator x corporation d corporation e corporation f corporation g corporation h corporation corporation j corporation k directory p dear this letter is in response to a letter dated date as supplemented by letters dated date date and date submitted by your authorized representative in which rulings were requested on your behalf with respect to the applicability of sec_414 of the internal_revenue_code code to plan x your authorized representative submitted the following facts and representations corporation d is an organization exempt from tax under sec_501 of the code and is listed in directory p the official directory of church a the goals of church a include among others the promotion of education human development and care for the sick and needy corporation e is the parent company and the sole shareholder of corporation d corporation e is listed in directory p and is exempt from tax under sec_501 corporation d is the plan_sponsor of plan x a plan qualified under sec_401 of the a s d e n code whose related trust is exempt from tax under sec_501 prior to date corporation f sponsored plan x pursuant to a resolution by the board_of directors of corporation f corporation d replaced corporation f as plan_sponsor of plan x on date plan x is currently administered for the exclusive benefit of approximately participants all of whom are the active employees of the following entities corporation d corporation g corporation h corporation i corporation j and corporation k along with corporation d g h and i are nonprofit entities corporations j and k are for-profit entities the total number of employees of both for-profit entities who participate in plan x i sec_45 the total number of for-profit employees comprises dollar_figure percent of the participants in plan x corporation g’s purposes are among others to establish operate and maintain a not-for- profit hospital for the medical treatment and care of the sick and injured it is exempt from tax under sec_501 of the code and is listed in directory p corporation e is the parent company of corporation g the purposes of corporation h are for charitable scientific and educational_purposes it is exempt from tax under sec_501 of the code corporation e is the sole member of corporation h the purposes of corporation i are among others to provide medical services through licensed providers who are members of the medical staff of corporations d and g and medical coverage for necessary hospital services it is exempt from tax under sec_501 of the code corporation e is the sole member of corporation h the purposes of corporation j are among others to carry out development and property management_corporation h is the sole shareholder of corporation j the purposes of corporation k are among others to offer clinical and laboratory services to qualified cliertts corporation j is the parent company of corporation k administrator x manages plan x it consists of the finance_committee of corporation e when the finance_committee is acting in its capacity as plan_administrator its principal function is the administration of plan x corporation e controls administrator x based on the foregoing facts and representations you request the following rulings plan x is and has been a church_plan in accordance with the requirements of sec_414 of the code since date the inclusion of corporations j and k in plan x will not adversely affect the qualified status of plan x as a church_plan sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches that is exempt from tax under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date sec_414 of the code provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries of a church or a convention or association of churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or b if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 of the code sec_414 of the code provides that a plan otherwise qualified will qualify as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches that is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if le 1g8g gua the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches to have or participate in a qualified church_plan an organization must establish that its employees are either employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 if an organization's name appears in directory p that organization is considered to share common religious bonds and convictions with church a and therefore is considered to be associated with church a for church_plan purposes its employees are deemed to be employees of church a the information submitted shows that corporations d and e are listed in directory p and are therefore considered associated with church a corporation e is the parent of corporation g and the sole member of corporations h and i therefore corporations g h and i are associated with church a through their control by corporation e with the exception of the inclusion of corporations j and k as adopting employers of plan x plan x is administered for the exclusive benefit of active employees of organizations that share common religious bonds and convictions with church a and are exempt from tax under sec_501 of the code further corporation d maintains plan x accordingly the employees of corporations d g h and i are considered to be employees of church a although coverage under plan x has been extended to eligible employees of corporations j and k which are for-profit businesses it is anticipated that on an ongoing basis the participation of these employees will not constitute more than an insubstantial portion of the total number of plan x participants as stated previously the employees of corporations j and k who participate in plan x constitute dollar_figure percent of the participants in plan x thus plan x does not constitute a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of a church or a convention or association of churches who are employed in connection with one or more for-profit trades_or_businesses and substantially_all of the individuals included in plan x are church employees as described in sec_414 or sec_414 of the code having established that the employees of corporations d g h and i are church employees the remaining issue is whether administrator x is and has been an organization controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which and has been the administration or funding of a plan within the meaning of sec_414 of the code administrator x who is controlled by corporation e administers plan x because the principal function of administrator x is the administration of plan x administrator x constitutes an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits for employees of corporations d g h i j and k therefore administrator x qualifies as an organization described in sec_414 of the code the facts show that plan x became qualified for church_plan status when pursuant to a resolution by the board_of directors of corporation f corporation d replaced corporation f as plan_sponsor of plan x on date on this basis we conclude the following plan x is and has been a church_plan in accordance with the requirements of sec_414 of the code since date the inclusion of corporations j and k in plan x will not adversely affect the qualified status of plan x as a church_plan this letter expresses no opinion as to the qualified status of plan x under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate key district director's office of the internal_revenue_service a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyor floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
